Citation Nr: 0931535	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-24 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the 
Army from May 1942 to December 1945 and from February 1948 to 
September 1962; he served on active duty in the Navy from 
February 1946 to February 1948.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the testimony offered at this 
hearing has been associated with the record. 

This matter was last before the Board in July 2007, at which 
time the Board remanded it for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2007 remand, the Board directed that the Appeals 
Management Center (AMC) obtain complete records from the Bay 
Pines VA Medical Center (VAMC) prior to July 1999.  The Board 
further directed that if any records were unavailable, the 
extent of the search for the records and the reason for their 
unavailability should be noted for the record.  In August 
2007 the AMC requested any and all such records prior to July 
1999 and asked that the Bay Pines VAMC provide a written 
statement to explain the absence of any records.  The Bay 
Pines VAMC provided only a few records prior to July 1999, 
the earliest of which are dated in 1994 and did not provide a 
written statement to explain the absence of any records.  The 
Veteran has stated that he had an X-ray at this VAMC in 1989 
and his representative, in August 2009 written arguments, has 
requested that a second request be made for these records.  
In light of Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that a Board remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders"), this matter must again be remanded.  A 
remand is necessary to attempt to obtain these records and to 
obtain a statement regarding any missing records, 
particularly the claimed 1989 right knee X-ray report, if it 
is not found.  

Also, in July 2008, the AMC requested treatment records from 
the Walter Reed Army Medical Center (WRAMC), as the Veteran 
has alleged having been treated there for a right knee 
condition while in service.  In June 2009, the WRAMC returned 
a negative response to the AMC's request.  In the August 2009 
written arguments, the Veteran's representative has requested 
that VA attempt to obtain these records from the National 
Personnel Records Center (NPRC), as the NPRC may have these 
records.  VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
38 C.F.R. § 3.159(c)(2) (2008).  Accordingly, upon remand the 
AMC should attempt to obtain these records from the NPRC.  

Likewise, the Veteran's personnel records are not contained 
in the claims file.  The Veteran has alleged that he injured 
his right knee while stationed at the WRAMC and that he was 
put on light duty for this injury.  His DD Forms 214 shows 
that he served as an Operating Room Specialist and his 
service treatment records show that he was stationed at the 
WRAMC from roughly October 1956 to July 1959.  Upon remand, 
the AMC/RO should attempt to obtain the Veteran's personnel 
records.  Id.  





	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Once again, attempt to obtain complete 
records from Bay Pines VAMC prior to July 
1999.  If any records sought are 
unavailable, the extent of the search for 
the records, and the reason for their 
unavailability should be noted for the 
record.

2.  Attempt to obtain any records from the 
NPRC pertaining to the Veteran's alleged 
treatment at the WRAMC for a right knee 
injury, as well as his personnel records.  
If any records sought are unavailable, the 
extent of the search for the records, and 
the reason for their unavailability should 
be noted for the record.

3.  Undertake any other indicated 
development suggested by the development 
ordered above, to include arranging for an 
examination if deemed necessary.

4.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the claim 
on appeal.  If any benefit sought on 
appeal remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

